DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
Claims 3-32 are currently pending and under examination.

Information Disclosure Statement


The information disclosure statement filed 06/01/2022 and 08/03/2022 has been considered

Drawings
The drawings were received on 06 May 222.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimers filed on 09 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Applications 15/947,680, 15/981,807, 16/136,159, 16/136,165, 16/276,361, 16/276,368, 16/385,360, 16/385, 383, 16/825,807, 16/859,182, 16/898,186, 17/220,692, 17/220,693, 17/326,791, 17/348,596, 17/348,619, 17/481,063, 17/481,085, 17/514,883, 17/514,893, 17/514,908, 17/514,919, 17/514,929, 17/514,936, 17/514,940, 17/559,860, 17/703,849 and US Patent 10,227,611, 10,266,850, 10,337,029, 10,351,878, 10,358,658, 10,358,659, 10,385,360, 10,400,253, 10,407,697, 10,415,061, 10,421,980, 10,428,352, 10,443,076, 10,487,341, 10,513,712, 10,519,467, 10,526,619, 10,533,190, 10,550,407, 10,563,227, 10,570,419, 10,577,631, 10,612,045, 10,676,759, 10,752,920, 10,774,344, 10,793,878, 10,982,230, 10,982,231, 10,988,780, 11,001,863, 11,008,589, 11,028,412, and 11,293,034 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Siksnys (WO 2013/141680, priority to March 20, 2012).  Siksnys teaches a method for site-specific cleavage of a target DNA molecule comprising a target sequence in vitro (page 23, lines 31-35).  Siksnys teaches assembling a Cas9-crRNAcomplex (i.e. Type II Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-CRISPR-associated (Cas) (CRISPR-Cas) system) by combining a Streptococcus thermophilus Cas9 protein with a CRISPR RNA transcript (i.e. targeter -RNA that hybridizes with the target sequence), and a tracrRNA (i.e. an activator-RNA that hybridizes with the targeter-RNA to form a double-stranded RNA duplex of a protein-binding segment) to form a composition comprising a protein-RNA complex (page 23, lines 16-30). Siksnys teaches that the crRNA forms a complex with the Cas9 protein (page 23, lines 16-30). Siksnys teaches that the crRNA is engineered to target a desirable DNA target (page 23, lines 34-35), such as the protospacer1 sequence of the pSP1 plasmid (page 23, lines 36-38 and Fig 18). Siksnys teaches contacting the target DNA molecule with the Cas9-crRNA complex in vitro (page 23, lines 31-35). Siksnys further teaches that the target DNA molecule is cleaved (page 23, lines 31-35, and Fig 18).
However, the instant claims additionally require "wherein (i) and (ii) are covalently linked by intervening nucleotides". Deltcheva (Deltcheva et al. (2011) Nature, 4 71:602 -607 and supplementary data, published online March 30, 2011) is a relevant prior art. Deltcheva teaches that "tracrRNA is required for crRNA maturation in S. pyogenes" (see Figure 1). Deltcheva further illustrates that "Co-processing of tracrRNA and pre-crRNA requires both endogenous RNase III and Csn1 in vivo" (see Figure 2), wherein Csn1 is a synonym for Cas9. Deltcheva illustrates that this crRNA maturation occurs via hybridization between the crRNA and the tracrRNA to form a dsRNA duplex (see Figure 1). The combined disclosures from Siksnys and Deltcheva indicate that the prior art recognized both the dsRNA duplex formation between crRNA and tracrRNA and further recognized the criticality of the tracrRNA to the maturation of the crRNA and to the assembly of the Cas9-crRNA cleavage complex.
Siksnys did not sufficiently describe or recognize the presence of the tracrRNA molecule in the Cas9-crRNA DNA cleavage complex itself. This is supported by Siksnys' characterization of the DNA cleavage complex as a "Cas9-crRNA complex" (see Figure 15), which refers only to two components, and the characterization of a "ternary complex" (see description of Figure 14), which refers to the Cas9-crRNA in a complex with the target dsDNA (see Figure 14), for example. Because Siksnys and the prior art as a whole did not sufficiently describe or recognize the presence of the tracrRNA molecule in the Cas9-crRNA DNA cleavage complex, one of ordinary skill in the art would not have had sufficient motivation to "covalently link" the targeter-RNA” together with "an activator-RNA" to form a DNA-targeting RNA as required by the instant claims.
While CRISPR in prokaryotes is naturally occurring, the instant claims require that the targeter-RNA (i.e. guide RNA) and the activator-RNA (i.e. tracrRNA) are covalently linked.  The naturally occurring crRNA and tracrRNA that forms a complex with Cas9 are not naturally covalently linked. Therefore, this structure refers to a markedly different characteristic as compared to its naturally occurring counterpart.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 3-32 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                      

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636